Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 7, 8, and 17 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for specific disease claimed, does not reasonably provide enablement for treatment of generic diseases such as metabolic diseases, inflammatory diseases, and cancer, for example.  While the state of the art is relatively high with regard to the treatment of specific cancer types, the state of the art with regard to treating cancer broadly is underdeveloped.  In particular, there is no known anticancer agent that is effective against all cancer cell types.  Further, inflammatory diseases are coextensive with metabolic diseases, as will be argued below. 



With regard to cancer treatment, Bally et al. (US 5,595,756 1997) stated, “Despite enormous investments of financial and human resources, no cure exists for a variety of diseases.  For example, cancer remains one of the major causes of death.  A number of bioactive agents have been found, to varying degrees, to be effective against tumor cells.  However, the clinical use of such antitumor agents has been highly compromised because of treatment-limiting toxicities” (col. 1, lines 17-24).  This is still the case as taught by Zugazagoitia et al, Current Challenges in Cancer Treatment, Clinical Therapies, Vol. 38, (2016), pages 1551-1566.  Cancer still remains a major public health problem worldwide, expected to increase with greater that 20 million new cancer cases annually, see introduction.  Sporn et at, “Chemoprevention of Cancer,” Carcinogenesis, Vol. 21 (2000), 525-530, teaches the magnitude of mortality of cancers and that mortalities are in fact still rising and that new approaches to a variety of different cancer are critically needed.  Sporn et al also teaches: “Presently, both basic and clinical research on cancer are driven by the elusive goal of cure of advanced disease (the mythology of a magic bullet), an approach that is often unrealistic because of the genetic heterogeneity and extent of the tumor burden characteristic of late stage malignancy. Given the genotypic magic bullet”) will not likely lead to cancer cure. We predict that drug combinations against several molecular alterations or cancer hallmarks, in a way that is similar to what we have done with HIV treatment, might be a promising therapeutic strategy to treat cancer in the near future.” Conclusion from Zugazagoitia also reflects Bally’s teaching on toxicity when he writes: “Toxicity will be one of the key-limiting factors when implementing these combination strategies in the clinic, and early recognition and management of adverse events will surely be a core component for treatment success.”

Given Bally et al teaching of treatment-limiting toxicities in clinical use, Sporn’s teaching that the cancer progression is heterogeneous as it progresses, both in genotype and phenotype, and Zugazagoitia’s teaching that is in agreement with Bally et al and Sporn, demonstrates that the treatment of cancer is highly unpredictable, if even possible for many cancers.



The specification does not enable any person skilled in the art to which it pertains (i.e. chemotherapy and treatment of cancer) to make or use the invention commensurate in scope with the claims.  The lack of adequate guidance from the specification or prior art with regard to the actual treatment of all cancers with the instant peptides fails to rebut the presumption of unpredictability existent in this art.  Applicants fail to provide the guidance and information required to ascertain which particular type of cancer the claimed anticancer agent will be effective against without resorting to undue experimentation.  Applicant's limited disclosure is noted but is not sufficient to justify claiming all cancers broadly.
	
	Further, regarding inflammation, Bergantin LB. Diabetes and inflammatory diseases: An overview from the perspective of Ca2+/3'-5'-cyclic adenosine monophosphate signaling. World J Diabetes. 2021 Jun 15;12(6):767-779. Bergantin discloses that [a] large amount of evidence has supported a clinical link between diabetes and inflammatory diseases, e.g., cancer, dementia, and hypertension. However, this comes about via dysregulations related to Ca2+ signaling could link these diseases, in addition to 3'-5'-cyclic adenosine monophosphate (cAMP) signaling pathways. There might be a possibility of Ca2+ signaling relating to these divergent diseases, 

Absent a reasonable a priori expectation of success for the instant peptides of Claim 1, one skilled in the art would have to extensively test many unrelated diseases to determine their efficacy. It is understood that an undue amount of experimentation would be required to practice the invention as is claimed in its current scope, because the specification provides inadequate guidance to do otherwise.

	Conclusion
Claims 1-4 are allowable. Claims 6 and 18 are objected to for depending on a rejected claim. No other claims are allowed.
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP § 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prior art contained in the reference of record can be applied in the next office action.
	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 272-2064.  The examiner can normally be reached from 9:00 to 5:00 pm, Eastern Standard Time.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, James Henry Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THOMAS S HEARD/Primary Examiner, Art Unit 1654